Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Initially, the examiner makes of record that previously withdrawn claim 14 has been rejoined.
Shabelina et al, US 2017/0114154, discloses a fabric or home care formulation comprising a carboxylate ester of a polysaccharide, such as carboxylated inulin (see abstract and paragraphs 14-17).  It is further taught by Shabelina et al that the carboxylate ester of a polysaccharide is present in a cleaning composition in an amount of 0.1-10% by weight (see paragraph 48), that the cleaning composition contains 1-70% by weight of a surfactant (see paragraph 48), that the composition further contains carboxylated polyethyleneimines (see paragraphs 52-53), and that suitable surfactants include nonionic surfactants, such as alkoxylated alcohols and amine oxides (see paragraphs 54-73 and 76-77).  Specifically, note Examples 1-4.  However, patentee differs from applicant in that Shabelina et al does not teach or suggest in general a fabric or home care formulation comprising 0.1-2.5% by weight of an alkoxylated nonionic surfactant, 0.005-0.5% by weight of an amine oxide surfactant, at least 0.001% by weight of a quaternary compound, and 0.005 to 0.5% by weight of the specific carboxylated fructan required in the instant claims.
	Accordingly, the claims viewed as a whole would not have been obvious to one of ordinary skill in the art at the time of the invention after viewing the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
January 29, 2022